Citation Nr: 0116795	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  99-24 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
November 1946.  The veteran died in October 1997.  The 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from RO decisions rendered in 1998 and 1999, which 
denied the appellant's claim of service connection for the 
cause of the veteran's death and her claim for DIC benefits 
under the provisions of 38 U.S.C.A. § 1318, respectively. 

In her November 1999 substantive appeal, the appellant 
requested a Board hearing in Washington, D.C.  In May 2001, 
the appellant withdrew her request for a hearing and declined 
to reschedule such.  Accordingly, the Board may proceed with 
an adjudication of her claims. 


FINDINGS OF FACT

1.  The veteran's death certificate reflects that his 
immediate cause of death was lung cancer; lung cancer was not 
present during service or for many years thereafter, and was 
not caused by any incident of service.

2.  At the time of the veteran's death, service connection 
was in effect for an abdominal laceration which was 
continuously rated 0 percent disabling since October 1951; 
this condition did not cause his death and did not play a 
substantial or material contributory role in his death.

3.  The evidence of record does not show that the veteran was 
in receipt of compensation at the time of his death for a 
service-connected disability that was rated totally disabling 
for a period of 10 years immediately preceding his death.
 
4.  The evidence of record does not show that the veteran 
would have hypothetically been entitled to a 100 percent 
rating for a period of 10 years immediately preceding his 
death.

5.  The appellant has not raised the issue of clear and 
unmistakable error (CUE) in a prior RO decision.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).

2.  The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.22 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from January 1945 to 
November 1946.

On enlistment examination, in January 1945, the veteran's 
lungs were normal, and his chest X-ray was negative. 

In September 1946, the veteran was involved in an altercation 
and was stabbed.  He received a severe penetrating wound of 
the epigastric region which was 4 inches in length.  He was 
hospitalized, and underwent an exploratory laparotomy.  It 
was noted that all viscera (internal organs) were explored 
for perforations and none were found; and he underwent a 
closure of his penetrating wound.  During the course of his 
hospitalization, it was noted that his lungs were clear.  At 
the time of his hospital discharge, his wound was noted as 
healed and he was asymptomatic. 

On discharge examination in October 1946, it was noted the 
veteran had a 2 to 6 inch abdominal scar which was from a 
stab wound.  It was also noted that such was nonsymptomatic 
and that he had no residual disability.  The chest X-ray was 
negative and the lungs were normal.

A November 1951 VA examination report shows that the 
veteran's respiratory system was normal.

In November 1951, the veteran underwent a VA gastrointestinal 
compensation examination and it was noted that he had 
suffered a stab wound to the abdomen while in service.  It 
was noted that the wound had entered the peritoneal cavity; 
however, there was no damage to any of the internal viscera.  
The wound was closed and healed by primary intention.  As for 
complaints, he related he had pain in the upper end of the 
scar.  The diagnoses included no disease of the 
gastrointestinal tract and a nondisabling abdominal 
laceration scar.  

In November 1951, service connection was established for an 
abdominal laceration (scar), and such was rated 0 percent 
disabling from October 1, 1951.  Following the grant of 
service connection, the veteran never filed a claim for an 
increased rating for his service-connected disability, and 
his rating remained at 0 percent during the course of his 
entire lifetime.

In May 1992, the veteran was hospitalized at Hood General 
Hospital for treatment of hypotension and respiratory 
problems.  It was noted he had a history of chest pain prior 
to his admission.  During the course of his hospitalization, 
he underwent a thoracic CT scan which revealed obstructive 
lung disease.  At the time of his hospital discharge in June 
1992, the diagnoses included Legionella pneumonia, Candida 
esophagitis, possible adrenal insufficiency, chronic 
bronchitis, ischemia cardiomyopathy, gastroesophageal reflux 
disease, possible Barrett's esophagus, coronary artery 
disease, anemia, and protein calorie malnutrition. 

A June 1992 operative report from Granbury Internal Medicine 
Associates, P.C., reflects impressions including generalized 
esophagitis which was consistent with Candida, and 
gastroesophageal reflux. 

Medical records, dated in 1996 and 1997, show the veteran 
received treatment at Coryell Memorial Hospital, including 
treatment for lung cancer.

The veteran died in October 1997.  His death certificate 
reflects that his immediate cause of death was lung cancer.

In February 1998, the appellant filed a claim of service 
connection for the veteran's cause of death.  She indicated 
that his death was "partly" due to service. 

At a February 1999 RO hearing, the appellant testified that 
the veteran had complained of stomach problems since she knew 
him.  (She said they had married in 1960 but she had known 
him for quite a while before that.)  She said she was told in 
1992, by Dr. Kuban, that the veteran had the beginnings of 
cancer in the abdominal or esophageal area.  She testified 
that the veteran had sustained an abdominal laceration during 
service and that the resultant scar tissue had prevented 
endoscopic studies.  She said the veteran was diagnosed as 
having lung cancer in 1997.  She said that she did not have 
in her possession any type of medical opinion which would in 
any way link the veteran's service-connected abdominal scar 
to lung cancer. 

In a May 1999 statement, David L. Kuban, D.O., indicated that 
the appellant had requested a statement from him regarding 
the veteran's lung cancer.  He indicated that she wanted to 
know whether the veteran's cancer could have been caused by 
narrowing and scar tissue from the surgery performed in 1947.  
The appellant also inquired whether the veteran had the 
beginnings of cancer in 1992, at the time of  endoscopic 
studies.  Dr. Kuban responded that the veteran was diagnosed 
with Stage I large cell cancer of the left upper lobe in the 
spring of 1997.  Dr. Kuban noted the veteran had a history of 
severe chronic obstructive lung disease and this, in itself, 
was a predisposing risk to cancer.  He noted that he was 
unable to make any further correlations to the veteran's lung 
cancer other than the comment regarding severe chronic 
obstructive lung disease, which was a known diagnosis.  

In a November 1999 statement, the appellant indicated that 
she and the veteran were told by Dr. Kuban in 1992 that the 
veteran looked like he had the beginnings of cancer in the 
area where Army surgeons had previously sewn up a laceration.  

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the RO had the benefit of the explicit provisions 
of the VCAA, and it is concluded that VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The record shows that the 
appellant was notified in the April 1998 RO decision, which 
denied her claim of service connection for the cause of the 
veteran's death, that there was no evidence linking the 
veteran's death with military service.  The record also shows 
that the appellant was notified of the October 1999 RO 
decision, which denied her claim for DIC benefits pursuant to 
38 U.S.C.A. § 1318, that there was no evidence showing that 
the veteran was continuously rated totally disabled by reason 
of service-connected disabilities for a period of 10 years or 
more immediately preceding his death or for five years if the 
total evaluation was continuously in effect from the date of 
discharge from service.  Those are the key issues in this 
case, and the rating decisions, as well as the statement of 
the case and subsequent supplemental statements of the case, 
informed her of the evidence she needed to substantiate her 
claims.  VA has met the duty to inform.  The Board concludes 
the discussions in the rating decisions, statement of the 
case, supplemental statements of the case, and letters sent 
to the appellant informed her of the information and evidence 
needed to substantiate her claims and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  The RO has requested all relevant (treatment) 
records identified by the appellant and the appellant was 
informed in various letters what records the RO was 
requesting and she was asked to assist in obtaining the 
evidence.  While VA has a duty to assist the claimant in the 
development of her claim, that duty is not "a one-way 
street."  If a claimant wishes help, she cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the appellant's claims.

A.  Service Connection Claim

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service incurrence for certain chronic diseases, 
including malignant tumors, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For a service-connected disability to be the principal 
(primary) cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran died in October 1997.  His death certificate 
indicates that lung cancer was the immediate cause of death.  
During his lifetime, the veteran was service-connected for an 
abdominal laceration (a scar), which was continuously rated 0 
percent disabling from October 1951 until his death. 

The veteran's service medical records reflect that his lungs 
and chest were within normal limits on induction examination 
in January 1945.  During the course of his active duty, no 
lung disabilities were noted, including at the time of his 
October 1946 separation examination.  In sum, there is no 
evidence of any lung disability, including lung cancer, 
during active duty.  Further, there is no evidence of lung 
cancer (or any other type of cancer) during the presumptive 
year after the veteran's period of service, or for many years 
later.  

The first post-service indication of cancer is in the spring 
of 1997, decades after his service discharge.  Specifically, 
he was diagnosed as having lung cancer in the Spring 1997.  
Shortly after being diagnosed, the veteran died in October 
1997.  In a May 1999 statement, Dr. Kuban indicated that the 
veteran had a history of chronic obstructive lung disease and 
such predisposed him to cancer.  Dr. Kuban indicated he was 
unable to draw any other etiological correlations regarding 
the veteran's lung cancer.  In other words, he was unable to 
provide an etiological link between lung cancer and the 
veteran's period of service, including his service-connected 
abdominal laceration.

The appellant's own statements are acknowledged.  It is noted 
that she asserts that the veteran's cause of death is related 
to his service-connected abdominal laceration.  She seems to 
assert that the veteran's inservice surgical treatment of the 
abdominal laceration predisposed him to developing cancer, 
which ultimately caused his death.  It is again noted that 
there is no corroborative medical evidence showing that the 
veteran's cancer was in any way linked to service, including 
to his service-connected abdominal laceration.  In this 
regard, it is again noted that Dr. Kuban, in a May 1999 
statement, essentially indicated that he was unable to speak 
to an etiological link between lung cancer and service.  
Rather, he indicated that chronic obstructive lung disease 
predisposed the veteran to lung cancer, and there is 
absolutely no evidence linking chronic obstructive lung 
disease to service or to his service-connected disability.  
In conclusion, the appellant's opinion may not be considered 
competent evidence since, as a layman, she has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the claim and, thus, the rule 
is inapplicable.  The evidence establishes that lung cancer 
was not manifest during service or within 1 year of his 
service separation.  No competent medical evidence has been 
submitted to link the veteran's cause of death (lung cancer) 
with his period of service or an established service-
connected disability; as such, the claim of service 
connection for the cause of the veteran's death must be 
denied.

B.  DIC Benefits Pursuant to 38 U.S.C.A. § 1318

VA regulations provide that benefits authorized by 38 
U.S.C.A. § 1318 shall be paid to a deceased veteran's 
surviving spouse or children in the same manner as if the 
veteran's death is service connected when the following 
conditions are met:

(1)  The veteran's death was not caused 
by his or her own willful misconduct; and

(2)  The veteran was in receipt of or for 
any reason (including receipt of military 
retired or retirement pay or correction 
of a rating after the veteran's death 
based on clear and unmistakable error 
(CUE)) was not in receipt of but would 
have been entitled to receive 
compensation at the time of death for a 
service-connected disablement that 
either:

(i)  Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period of 10 
or more years immediately preceding 
death; or

(ii)  Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date of 
the veteran's discharge or release from 
active duty for a period of not less than 
5 years immediately preceding death.  

38 U.S.C.A. § 1318 (a), (b); 38 C.F.R. § 
3.22 (a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a survivor of a deceased veteran is 
eligible for DIC under section 1318(b)(1) if:  (1) the 
veteran was in actual receipt of a 100 percent disability 
rating for the statutory period of time; (2) the veteran 
would have been in receipt of a 100 percent disability rating 
for such period of time but for clear and unmistakable error 
(CUE) in a final rating or Board decision; or (3) if under 
specific and limited exceptions, the veteran was 
"hypothetically" entitled to a 100 percent disability rating 
for the required period of time.  See Marso v. West, 13 Vet. 
App. 260 (1999).
 
Effective January 21, 2000, the provisions of 38 C.F.R. 
§ 3.22 were revised to establish an interpretative rule 
reflecting the conclusion that the provisions of 38 U.S.C.A. 
§ 1318 only authorized payment of DIC in cases where the 
veteran had, during his lifetime, established a right to 
receive total service-connected disability compensation for 
the period required by that statute or would have established 
such a right if not for CUE by VA.  65 Fed. Reg. 3388-3392 
(Jan. 21, 2000).  When regulations are changed during the 
course of the veteran's appeal, the criteria that is most 
favorable to the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that the law in effect prior to the revision of 
38 C.F.R. § 3.22 is more favorable to the veteran, as 
"hypothetical entitlement" provides an additional basis for a 
grant of benefits under 38 U.S.C.A. § 1318.

In the instant case, service connection was established for 
an abdominal laceration in 1951.  An abdominal laceration is 
the veteran's only service-connected disability, and was 
never rated more than 0 percent disabling during his 
lifetime.  Thus, the service-connected abdominal laceration 
was not continuously rated totally disabling for a period of 
ten years or more immediately preceding his death.  
Therefore, the statutory period of time for eligibility for 
DIC benefits is not met under 38 U.S.C.A. § 1318; 38 C.F.R. 
§ 3.22.

Now the Board must address whether the veteran would have 
been in receipt of a 100 percent disability rating 
continuously for a period of 10 or more years immediately 
preceding his death but for CUE in a prior Board or RO 
decision.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  
In this regard, following the grant of service connection for 
an abdominal laceration in 1951, no further claims for VA 
compensation benefits were filed by the veteran (aside from a 
claim for VA outpatient dental treatment), and no further 
actions were taken by either the RO or the Board.  In other 
words, there were no RO or Board decisions within 10 years of 
the veteran's death.  Further, the appellant has not alleged 
with any specificity that a prior rating decision (namely the 
RO's 1951 decision) contained CUE.  See Cole v. West, 13 Vet. 
App. 268, 278-79 (1999).  As such, the appellant may not 
prevail on the basis of CUE in a prior Board or RO decision.

Finally, the appellant could establish DIC eligibility under 
38 U.S.C.A. § 1318 if she could show that the veteran was 
hypothetically entitled to a total rating for 10 continuous 
years prior to his death.  Carpenter v. Gober, 11 Vet. App. 
140 (1998).  As noted above, the appellant filed her claim 
prior to January 2000.  The question, therefore, arises as to 
whether the veteran would have hypothetically been entitled 
to a total rating for 10 years prior to his death, had he 
filed a claim for such benefits.  The record for the 10 years 
prior to his death contains no evidence that his service-
connected abdominal laceration was symptomatic let alone 100 
percent disabling.  As such, the appellant may not prevail on 
the basis of hypothetical entitlement.

In sum, the Board finds that the veteran was not in receipt 
of a 100 percent disability rating for a service-connected 
abdominal laceration for the statutory period of time; the 
record does not indicate that the veteran would have been in 
receipt of a 100 percent disability rating for such a period 
of time but for CUE in a final rating or Board decision; and 
the record does not show that the veteran would have 
hypothetically been entitled to a 100 percent rating had he 
filed a claim.  As such, entitlement to DIC benefits under 38 
U.S.C.A. § 1318 is not warranted and the appellant's claim 
must be denied.

In denying DIC benefits under 38 C.F.R. § 1318(b), the Board 
has considered the doctrine of reasonable doubt.  As the 
preponderance of the evidence is against the claim, however, 
the doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.

The claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.
	


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

